 

Exhibit 10.1

Execution Copy

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of March 5, 2014 (this
“Amendment”), by and among J. CREW GROUP, INC., a Delaware corporation (the
“Borrower”) (which on the Effective Date was merged with Chinos Acquisition
Corporation, a Delaware corporation, with the Borrower being the surviving
entity of such merger), BANK OF AMERICA, N.A., as administrative agent (in such
capacity, including any successor thereto, the “Administrative Agent”) and as
collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) under the Loan Documents, and each lender party hereto
(collectively, the “Lenders” and individually, each a “Lender”).

WHEREAS:

A. The Borrower, Chinos Intermediate Holdings B, Inc. (“Holdings”), the
Administrative Agent, the Collateral Agent and the Lenders are parties to that
certain Credit Agreement, dated as of March 7, 2011 (as amended by that certain
First Amendment to Credit Agreement, dated as of October 11, 2012, amended
hereby, and as may be further amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time, the “Credit Agreement”),
pursuant to which the Lenders agreed, subject to the terms and conditions
thereof, to extend credit and make certain other financial accommodations
available to the Borrower;

B. The Borrower has informed the Administrative Agent that the Borrower intends
to refinance the Term Facility in order to, among other things, increase the
principal amount thereof to an amount not to exceed $1,600,000,000, the proceeds
of which shall be used, together with cash on the balance sheet of the Borrower,
to, among other things, redeem in full the Senior Notes, together with premium
and accrued interest thereon to the date of redemption; and

C. In connection with the foregoing, the Borrower has requested that the Lenders
agree to amend the Credit Agreement as set forth herein, and the Lenders have
agreed to such amendments, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given such terms in the Credit Agreement.

2. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent specified in Section 4 below:

(a) Additional Definitions. Section 1.1 of the Credit Agreement is hereby
amended to include, in addition and not in limitation, the following definitions
in proper alphabetical order:

(i) “Claims” has the meaning specified in the definition of “Environmental
Claim”.

(ii) “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

(iii) “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a Master Agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

(iv) “Impacted Loans” has the meaning specified in Section 3.3.

(v) “LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

(vi) “Second Amendment” means the Second Amendment to Credit Agreement, dated
and effective as of the Second Amendment Effective Date, by and among the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders party
thereto.

(vii) “Second Amendment Effective Date” means March 5, 2014.

 

--------------------------------------------------------------------------------

 

(viii) “Senior Notes Redemption” means either (1) the prepayment, redemption or
purchase of all of the Senior Notes in full, together with the payment of any
premium and accrued interest thereon to the date of redemption, or (2) notice
for redemption or repayment of all of the Senior Notes shall have been given in
accordance with the Senior Notes Indenture and proceeds sufficient to redeem or
repay in full the Senior Notes and pay any premium and accrued interest to the
date of redemption shall have been deposited with the trustee under the Senior
Notes Indenture in satisfaction and discharge thereof in accordance with its
terms, in either case with the proceeds of extensions of credit under the Term
Facility Credit Agreement and cash on hand of the Borrower.

(ix) “Spring 2014 Refinancing Transaction” means, collectively, (1) subject to
Section 9.14 and the Intercreditor Agreement, the entering into of the Term
Facility Credit Agreement providing for, among other things, extensions of
credit thereunder, (2) the making of the extensions of credit under the Term
Facility Credit Agreement and the substantially simultaneous consummation of the
Senior Notes Redemption in connection therewith, (3) the consummation of any
other transactions related to the foregoing, and (4) the payment of any fees and
expenses incurred in connection with any of the foregoing.

(x) “Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

(b) Deleted Definitions. Section 1.1 of the Credit Agreement is hereby further
amended by deleting the definition of “BBA Rate” in its entirety.

(c) Amended Definitions. Section 1.1 of the Credit Agreement is hereby further
amended as follows:

(i) The definition of “Change in Law” is hereby deleted in its entirety and the
following is substituted in its stead:

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (excluding the taking effect after the date of this Agreement of a
law, rule, regulation or treaty adopted prior to the date of this Agreement),
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd–Frank Wall Street Reform and
Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Laws relating thereto,
all interpretations and applications thereof and any compliance by a Lender with
any request or directive relating thereto, and (y) all requests, rules,
guidelines or directives promulgated by the Bank of International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall, in each case for purposes of this Agreement, be
deemed to be adopted subsequent to the date hereof.

(ii) The definition of “Consolidated EBITDA” is hereby amended by replacing the
“;” at the end of clause (a)(xii) thereof with “, plus” and inserting the
following new clause (a)(xiii):

“(xiii) any net loss from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period;”

(iii) The definition of “Consolidated EBITDA” is hereby further amended by
replacing the “.” at the end of clause (b)(ii) thereof with“, plus” and
inserting the following new clause (b)(iii):

“(iii) any net income from disposed or discontinued operations or from
operations expected to be disposed of or discontinued within twelve months after
the end of such period.”

(iv) Clause (c) of the definition of “Excluded Subsidiary” is hereby deleted in
its entirety and the following is substituted in its stead:

“(c) any Domestic Subsidiary that is a disregarded entity for United States
Federal income tax purposes substantially all of the assets of which consist
directly or indirectly of Equity Interests in one or more Foreign Subsidiaries,”

(v) The definition of “Eurocurrency Rate” is hereby deleted in its entirety and
the following is substituted in its stead:

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to the ICE Benchmark Administration London Interbank Offered
Rate or such other rate per annum as is widely recognized as the successor
thereto if the ICE Benchmark Administration LIBOR Rate is no longer making a
London Interbank Offered Rate available (“LIBOR”), as published by Bloomberg (or
other commercially available source providing quotations of LIBOR as designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,

2

--------------------------------------------------------------------------------

 

London time, two (2) Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; provided,
that if such rate is not available at such time for any reason, then the
“Eurocurrency Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch (or other
Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one (1) month commencing
that day, or (ii) if such published rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one (1) month would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London interbank Eurodollar market at their request at the date and
time of determination.

(vi) The definition of “Interest Period” is hereby deleted in its entirety and
the following is substituted in its stead:

“Interest Period” means, as to each Eurocurrency Rate Loan or any BA Rate Loan,
the period commencing on the date such Eurocurrency Rate Loan or BA Rate Loan is
disbursed or converted to or continued as a Eurocurrency Rate Loan or BA Rate
Loan and ending on the date one, two, three or six months thereafter, or to the
extent consented to by each applicable Lender, twelve months (or such period of
less than one month as may be consented to by each applicable Lender), as
selected by the Borrower in its Notice of Borrowing or Notice of Conversion or
Continuation; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period (other than an Interest Period having a duration of less
than one month) that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Scheduled Termination
Date of the Class of Loans of which the Eurocurrency Rate Loan is a part.

(vii) The definition of “Loan Documents” is hereby deleted in its entirety and
the following is substituted in its stead:

“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Credit Notes, (c) any Incremental Amendment and any Extension Amendment, (d) the
Guaranty, (e) the Fee Letter and any other fee letter entered into between the
Borrower and the Administrative Agent in connection with this Agreement, (f)
each Letter of Credit Reimbursement Agreement, (g) the Collateral Documents, (h)
the Issuer Documents, (i) the First Amendment, and (j) the Second Amendment.

(viii) Clause (b) of the definition of “Obligations” is hereby deleted in its
entirety and the following is substituted in its stead:

“(b) obligations of any Loan Party arising under any Secured Hedge Agreement
other than Excluded Swap Obligations, and”

3

--------------------------------------------------------------------------------

 

(ix) The definition of “Term Facility Credit Agreement” is hereby deleted in its
entirety and the following is substituted in its stead:

“Term Facility Credit Agreement” means that certain amended and restated credit
agreement, dated as of Second Amendment Effective Date, among the Borrower,
Holdings, the guarantors party thereto, the lenders party thereto and Bank of
America, as administrative agent and collateral agent, as the same may be
amended, restated, modified, supplemented, extended, renewed, refunded, replaced
or refinanced from time to time in one or more agreements (in each case with the
same or new lenders, institutional investors or agents), including any agreement
extending the maturity thereof or otherwise restructuring all or any portion of
the Indebtedness thereunder or increasing the amount loaned or issued thereunder
or altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the Intercreditor Agreement.

(x) The definition of “Transaction Expenses” is hereby deleted in its entirety
and the following is substituted in its stead:

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transactions, the Spring 2014
Refinancing Transaction, this Agreement, the Second Amendment and the other Loan
Documents and the transactions contemplated hereby and thereby.

(xi) The definition of “Weighted Average Life to Maturity” is hereby deleted in
its entirety and the following is substituted in its stead:

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided, that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended (the “Applicable Indebtedness”), the
effects of any amortization or prepayments made on such Applicable Indebtedness
prior to the date of the applicable modification, refinancing, refunding,
renewal, replacement or extension shall be disregarded.

(d) Amendment to Section 1.2. Section 1.2 is hereby amended by adding the
following new clause (f) immediately following clause (e) thereof:

“(f) For purposes of determining compliance with any Section of Article IX, in
the event that any Lien, Investment, Indebtedness, Disposition, Restricted
Payment, Affiliate transaction, Contractual Obligation, or prepayment of
Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time, shall be permitted under one or more of such clauses as
determined by the Borrower in its sole discretion at such time.”

(e) Amendment to Section 2.4(b). Section 2.4(b) is hereby deleted in its
entirety and the following is substituted in its stead:

“(b) In no event shall the expiration date of any Letter of Credit be more than
one (1) year after the date of issuance thereof unless the Administrative Agent
and the applicable Issuer have approved such later expiry date; provided,
however, that any Letter of Credit with a term less than or equal to one (1)
year may provide for the renewal thereof for additional periods, less than or
equal to one (1) year, as long as, on or before the expiration of each such term
and each such period, the Borrower and the Issuer of such Letter of Credit shall
have the option to prevent such renewal; provided further, that, for any Letter
of Credit having an expiration date after the Schedule Termination Date, the
Borrower agrees to deliver to the applicable Issuer on or prior to the date that
occurs five (5) Business Days prior to the Scheduled Termination Date a letter
of credit or letters of credit in form and substance reasonable acceptable to
the Administrative Agent and the applicable Issuer issued by a bank acceptable
to the Administrative Agent and the applicable Issuer, in each case in their
sole discretion, and/or cash collateral in an amount equal to 101% of the
maximum drawable amount of any such Letter of Credit.”

4

--------------------------------------------------------------------------------

 

(f) Amendment to Section 3.1(d). The first sentence of Section 3.1(d) is hereby
amended by deleting the reference to “Section 7701(a)(3) of the Code” appearing
therein and replacing it with “Section 7701(a)(30) of the Code”.

(g) Amendment to Section 3.1(f). Section 3.1(f) is hereby amended by deleting
the word “Participation” appearing therein and replacing it with
“participation”.

(h) Amendment to Section 3.3. Section 3.3 is hereby deleted in its entirety and
the following is substituted in its stead:

“SECTION 3.3 Inability to Determine Rates. If the Requisite Lenders reasonably
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a BA Rate Loan, as applicable, or a conversion to or continuation
thereof that (a) deposits (whether in Dollars or the applicable Alternative
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan (or BA Rate Loan, as applicable) (in each case, with
respect to this clause (a), “Impacted Loans”), (b) adequate and reasonable means
do not exist for determining the Eurocurrency Rate or BA Rate Loan, as the case
may be, for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or BA Rate Loan, as the case may be, or in connection
with an existing or proposed Base Rate Loan or Canadian Prime Rate Loan, as the
case may be, or (c) the Administrative Agent or the Requisite Lenders determine
that the Eurocurrency Rate or BA Rate, as applicable, for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan or BA Rate Loan, as
applicable, does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans or BA Rate Loan, as applicable, shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Adjusted Eurocurrency Rate component of the Base
Rate, the utilization of the Adjusted Eurocurrency Rate component in determining
the Base Rate shall be suspended, in each case until the Administrative Agent
(upon the instruction of the Requisite Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or BA
Rate Loans, as applicable, or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans or Canadian Prime
Rate Loan, as the case may be, in the amount specified therein.

Notwithstanding the foregoing, if the Requisite Lenders have made the
determination described in clause (a) of this Section 3.3, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans (it being understood and
agreed that in no event shall such alternative rate be any higher than the Base
Rate at such time), in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this Section or (2) the Administrative Agent notifies the
Borrower, or the Requisite Lenders notify the Administrative Agent and the
Borrower, that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans.”

(i) Amendment to Section 7.1(f). Section 7.1(f) is hereby deleted in its
entirety and the following is substituted in its stead:

“(f) quarterly, at a time mutually agreed with the Administrative Agent that is
promptly before or after the delivery of the information required pursuant to
clause (a) above and the information delivered pursuant to clause (b) above for
each Fiscal Quarter, participate in a conference call for Lenders to discuss the
financial condition and results of operations of the Borrower and its
Subsidiaries for the most recently-ended fiscal period, which requirement may be
satisfied by including the Lenders and the Administrative Agent on quarterly
conference calls with the Term Facility Lenders or the noteholders in respect of
the Senior Notes.”

(j) Amendment to Section 7.1. The penultimate paragraph in Section 7.1 is hereby
deleted in its entirety and the following is substituted in its stead:

“Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of
this Section 7.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that directly or
indirectly holds all of the Equity Interests of the Borrower or (B) the
Borrower’s or such entity’s Form 10-K or 10-Q, as applicable, filed with the
SEC; provided that, with respect to each of clauses (A) and (B), (i) to the
extent such information relates to a parent of the Borrower, such financial
statements are accompanied by unaudited consolidating information that explains
in reasonable detail the differences between the information relating to the
Borrower (or such parent), on the one hand, and the information relating to the
Borrower and its consolidated Restricted Subsidiaries on a standalone basis, on
the other hand and (ii) to the extent such financial statements are in lieu of
financial statements required to be provided under Section 7.1(a), such
materials are, to the extent applicable, accompanied by a report and opinion of
KPMG LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.”

5

--------------------------------------------------------------------------------

 

(k) Amendment to Section 7.2(f). Section 7.2(f) is hereby deleted in its
entirety and the following is substituted in its stead:

“(f) prior to or concurrent with the making of any Specified Payment (or,
alternatively, and solely in connection with any Specified Payment constituting
an Investment (other than (i) a Permitted Acquisition or (ii) any Investment
that individually or, when aggregated with all prior Investments made in the
same Fiscal Quarter, exceeds $25,000,000), together with the delivery of the
Compliance Certificate delivered pursuant to Section 7.2(a) for the applicable
Fiscal Quarter in which such Investment is made), a detailed calculation of the
Fixed Charge Coverage Ratio and projected Excess Availability as required
pursuant to clauses (b) and (c) of the definition of “Payment Conditions” or “RP
Conditions”, as applicable, together with a certification that no Event of
Default existed or arose as a result of the making of such subject Specified
Payment and, in the case of any Permitted Acquisition, that the requirements of
the definition of “Permitted Acquisitions” shall have been satisfied; and”

(l) Amendment to Section 8.13(b). The first sentence of Section 8.13(b) is
hereby amended by deleting the phrase “sole discretion” appearing therein and
replacing it with the phrase “reasonable discretion”.

(m) Amendment to Section 9.3(p). Section 9.3(p) is hereby deleted in its
entirety and the following is substituted in its stead:

“(p) (i) Indebtedness in an aggregate principal amount not to exceed
$1,475,000,000 (or, after giving effect to the Spring 2014 Refinancing
Transaction, $1,875,000,000) at any time outstanding under the Term Facility and
(ii) the amount of obligations in respect of (ii)(A) obligations under Secured
Hedge Agreements and (B) Cash Management Obligations (in the case of each of the
foregoing clauses (A) and (B), as defined in the Term Facility Credit Agreement)
at any time outstanding and not incurred in violation of Section 9.3(f), in each
case and, in respect of clauses (i) and (ii), any Permitted Refinancing
thereof;”

(n) Amendment to Section 9.3(q). Section 9.3(q) is hereby deleted in its
entirety and the following is substituted in its stead:

“(q) unless the Senior Notes Redemption has been consummated, (i) Indebtedness
in respect of the Senior Notes (including any guarantees thereof) and (ii) any
Permitted Refinancing thereof;”

(o) Amendment to Section 9.6(f). Section 9.6(f) is hereby amended by deleting
the phrase “$15,000,000 in any calendar year” appearing therein and replacing it
with the phrase “$15,000,000 (which shall increase to $25,000,000 after
consummation of a Qualifying IPO) in any calendar year (prior to giving effect
to any amounts carried over from prior years)”.

(p) Amendment to Section 9.6(g)(iii). Section 9.6(g)(iii) is hereby deleted in
its entirety and the following is substituted in its stead:

“(iii) the proceeds of which shall be used to pay (or make Restricted Payments
to allow any direct or indirect parent thereof which does not own other
Subsidiaries besides Holdings, its Subsidiaries and the direct or indirect
parents of Holdings to pay) (A) franchise taxes and other fees, taxes and
expenses required to maintain its (or any of such direct or indirect parent’s)
corporate existence or (B) costs and expenses incurred by it or any of its
direct or indirect parents in connection with such entity being a public
company, including costs and expenses relating to ongoing compliance with
federal and state securities laws and regulations, SEC rules and regulations and
the Sarbanes-Oxley Act of 2002;”

(q) Amendment to Section 9.12. Section 9.12 is hereby deleted in its entirety
and the following is substituted in its stead:

“Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner (it being understood that payments of regularly
scheduled principal and interest and mandatory prepayments of principal and
interest shall be permitted) any Indebtedness, except (i) so long as the Payment
Conditions are satisfied after giving effect thereto, any prepayment,
redemption, purchase, defeasance or other satisfaction of any Indebtedness; (ii)
the refinancing of any Indebtedness with the Net Cash Proceeds of, or in
exchange for, any Permitted Refinancing, to the extent not required to be
applied to prepayments pursuant to the Term Facility; (iii) the conversion (or
exchange) of any Indebtedness to Equity Interests (other than Disqualified
Equity Interests) or Indebtedness of Holdings or any of its direct or indirect
parents; (iv) the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary owed to Holdings, the Borrower or a Restricted Subsidiary or the
prepayment of any Indebtedness with the proceeds of any other Indebtedness
otherwise permitted by Section 9.3; (v) any Permitted Refinancing of any
Indebtedness; (vi) any prepayment, redemption, purchase, defeasance or other
satisfaction with the Net Cash Proceeds of any Permitted Equity Issuance; (vii)
the prepayment of Indebtedness incurred pursuant to clauses (e), (f), (h), (k)
and (v) of Section 9.3; and (viii) the Senior Notes Redemption pursuant to the
Spring 2014 Refinancing Transaction.”

6

--------------------------------------------------------------------------------

 

(r) Amendment to Section 9.15. Section 9.15 is hereby amended by deleting clause
(i) thereof in its entirety and substituting the following in its stead:

“(i) its direct ownership of the Equity Interests of the Borrower and its
indirect ownership of the Equity Interests of the Subsidiaries of the Borrower,”

3. Representations and Warranties. The Borrower represents and warrants to the
Administrative Agent, the Collateral Agent and the Lenders that:

(a) the representations and warranties set forth in the Credit Agreement and in
each of the other Loan Documents are true and correct in all material respects
on the Second Amendment Effective Date, as if made on and as of the Second
Amendment Effective Date and as if each reference therein to “this Agreement” or
the “Credit Agreement” or the like includes reference to this Amendment and the
Credit Agreement as amended hereby (except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date); provided, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and

(b) after giving effect to this Amendment, no Default or Event of Default exists
as of the First Amendment Effective Date.

4. Conditions Precedent. The amendments set forth in this Amendment shall not be
effective until each of the following conditions precedent are satisfied in a
manner satisfactory to the Administrative Agent:

(a) receipt by the Administrative Agent of (i) a copy of this Amendment, duly
authorized and executed by the Borrower and the Requisite Lenders, and (ii)
complete and correct copies of each of the documents executed or delivered in
connection with the entrance into the Term Facility Credit Agreement, together
with information as reasonably requested by the Administrative Agent evidencing
that the Senior Notes Redemption shall have been consummated;

(b) to the extent invoiced at least one (1) Business Day prior to the Second
Amendment Effective Date, reimbursement or payment of all reasonable
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of Choate, Hall & Stewart LLP, counsel to the Administrative Agent and
the Collateral Agent) required to be reimbursed or paid by the Loan Parties
pursuant to the terms of Section 12.3 of the Credit Agreement; and

(c) receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Borrower stating that after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing, nor shall any
Default or Event of Default result from the consummation of the transactions
contemplated herein.

5. Effect on Loan Documents. As amended hereby, the Credit Agreement and the
other Loan Documents shall be and remain in full force and effect in accordance
with their terms and hereby are ratified and confirmed by each of Holdings and
the Borrower in all respects. The execution, delivery, and performance of this
Amendment shall not operate as a waiver of any right, power, or remedy of the
Administrative Agent, the Collateral Agent or the Lenders under the Credit
Agreement or the other Loan Documents. Each of Holdings and the Borrower hereby
acknowledges and agrees that, after giving effect to the Amendment, all of its
respective obligations and liabilities under the Loan Documents to which it is a
party, as such obligations and liabilities have been amended by the Amendment,
are reaffirmed and remain in full force and effect. After giving effect to the
Amendment, each of Holdings and the Borrower reaffirms each Lien granted by it
to the Collateral Agent for the benefit of the Secured Parties under each of the
Loan Documents to which it is a party, which Liens shall continue in full force
and effect during the term of the Credit Agreement, and shall continue to secure
the Obligations (after giving effect to the Amendment), in each case, on and
subject to the terms and conditions set forth in the Credit Agreement and the
other Loan Documents.

6. No Novation; Entire Agreement. This Amendment is not a novation or discharge
of the terms and provisions of the obligations of the Borrower under the Credit
Agreement and the other Loan Documents. There are no other understandings,
express or implied, among Holdings, the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders regarding the subject matter hereof or thereof.

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8. Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties and separate counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic
transmission also shall deliver a manually executed counterpart of this
Amendment but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

7

--------------------------------------------------------------------------------

 

9. Construction. This Amendment and the Credit Agreement shall be construed
collectively and in the event that any term, provision or condition of any of
such documents is inconsistent with or contradictory to any term, provision or
condition of any other such document, the terms, provisions and conditions of
this Amendment shall supersede and control the terms, provisions and conditions
of the Credit Agreement. Upon and after the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“herein”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “therein”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified hereby.

[Remainder of page intentionally left blank; signature pages follow.]

 

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

J. CREW GROUP, INC., as the Borrower

 

 

By:

/s/ Stuart C. Haselden

Name: 

Stuart C. Haselden

Title:

Senior Vice President and Chief Financial Officer

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

 

 

By: 

/s/ Joseph Becker

 

Name: Joseph Becker

 

Title: Managing Director

 

 

BANK OF AMERICA, N.A.,

as Swing Loan Lender, Issuer and a Lender

 

 

By:

/s/ Joseph Becker

 

Name: Joseph Becker

 

Title: Managing Director

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

Wells Fargo Bank, N.A.,

as a Lender

 

 

By: 

/s/ Ian Maccubbin

 

Name: Ian Maccubbin

 

Title: Assistant Vice President

 






[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

HSBC Bank USA, N.A.,

as a Lender

 

 

By: 

/s/ Brian Gingue

 

Name: Brian Gingue

 

Title: Vice President

 






[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

SunTrust Bank,

as a Lender

 

 

By: 

/s/ Angela Leake

 

Name: Angela Leake

 

Title: Director

 






[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

TD Bank N.A.,

as a Lender

 

 

By: 

/s/ Eustachio Bruno

 

Name: Eustachio Bruno

 

Title: Vice President

 






[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

U.S. Bank National Association,

as a Lender

 

 

By: 

/s/ Christopher Fudge

 

Name: Christopher Fudge

 

Title: VP

 






[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

Sumitomo Mitsui Banking Corporation of Canada,

as a Lender

 

 

By: 

/s/ Ming Chang

 

Name: Ming Chang

 

Title: Senior Vice President

 






[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

Mizuho Bank, Ltd.,

as a Lender

 

 

By: 

/s/ James Fayen

 

Name: James Fayen

 

Title: Deputy General Manager

 

[Signature Page to Second Amendment to Credit Agreement]

 